      Case 2:18-cv-02998-KJM-AC Document 9 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   VERNON WAYNE MCNEAL,                              No. 2:18-cv-2998 KJM AC P
12                      Plaintiff,
13          v.                                         ORDER
14   ROBERTS, et al.,
15                      Defendants.
16

17          Plaintiff has filed a motion for a thirty-day extension of time to file objections to the

18   pending findings and recommendations. See ECF No. 8. Good cause appearing, IT IS HEREBY

19   ORDERED that:

20          1. Plaintiff’s motion for an extension of time (ECF No. 8) is GRANTED, and

21          2. Plaintiff is granted thirty days from the date of this order within which to file

22   objections.

23   DATED: June 10, 2020

24

25

26

27

28
